DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/15/2022.
Claims 1-11 and 21-29 remain pending in the application.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 11/15/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-11, 21 and 23-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN207701042 with provided machine English translation, the paragraph numbers recited in the Office Action is in reference to the paragraph numbers in the translation document).
Addressing claims 1 and 3, Zhang discloses a three-dimensional (3D) photovoltaic charging system (figs. 1-3, the system of Zhang has three dimensions; therefore, it is a three-dimensional system):
	a photovoltaic unit having a plurality of discrete and non-coplanar photovoltaic layers 2 configured to convert light to electric current ([0031], power generated by the solar modules 2 is used for charging the battery 13), adjacent layers of the plurality of discrete and non-coplanar photovoltaic layers having a distance therebetween and an angle (fig. 2);
	a power management unit (controller 7, battery 13 and the associated motor and tracking mechanism described in paragraph [0030-0032]) having a power control unit 7, the power management unit configured to receive and manage the electric current from the plurality of discrete and non-coplanar photovoltaic layers [0030-0032];
	a support base (the bottom portion of the frame shown in figs. 1-3) receiving the photovoltaic unit and the power management unit (figs. 1-3); and
	an at least partially transparent housing at least partially insulating the plurality of discrete and non-coplanar photovoltaic layers (the side and upper portions of the frame 2 along with the glass plate 9 shown in figs. 1 and 3 constitute the claimed at least partially transparent housing).

Addressing claim 2, even though Zhang does not explicitly disclose whether the photovoltaic layer is made of inorganic or organic materials, the teaching of Zhang still meets the limitation of current claim because the photovoltaic layers can only be made of either inorganic or organic material.  In other words, the limitation of claim 2 recites all possible materials by which the photovoltaic layers could be made, which includes the generic material taught by Zhang.

Addressing claim 6, the limitation does not structurally differentiate the claimed photovoltaic layers from those of Zhang because figs. 1-3 show the components of the system are assembled together, which implies that they are structurally capable of being taken apart and the photovoltaic layers are removed and the system is installed with other photovoltaic layers.  The claim does not recite any structures associated with the photovoltaic layers that allow them to be replaced in order to structurally differentiate them from those of the prior art.

Addressing claim 8, Zhang implicitly discloses the volume between adjacent layers of the plurality of discrete and non-coplanar photovoltaic layers is filled with air, which is the claimed light-transmissive materials and heat-absorbing materials.

Addressing claim 9, Zhang discloses the power control unit includes sensors (5 and 6, [0023]), power tracking sub-systems (the motor and associated structures shown in figs. 1-3) and LED lamp 8 [0029].

Addressing claim 10, the glass plate 9 disclosed by Zhang is the structural equivalence to the claimed light dispersive (the minute dispersion as light passes through the glass plate qualifies it as the claimed light dispersive element because the claim does not recite the extent of dispersion imparted by the surface to differentiate the surface of Zhang from that of the prior art), light absorbing, light guiding or light diffusive materials (the glass plate guides light into the interior of the system, the glass plate inherently absorbs a small amount of light that qualifies it as the claimed light absorbing, the glass plate inherently diffuses a small amount of light that qualifies it as the claimed light diffusive material).

Addressing claim 11, the foundation discloses by Zhang is the structural equivalence to the claimed frame, anchor, mounting bracket, rail, arm and leg.

Addressing claim 21, figs. 1-3 show the distance between the adjacent layers of photovoltaic layers is shorter than the width of the adjacent layers of the plurality of discrete and non-coplanar photovoltaic layers.

Addressing claim 23, Zhang discloses in paragraph [0028] the photovoltaic layers are coupled to a motor 27.

Addressing claim 24, Zhang discloses the angle of the photovoltaic layers is changed due to the signals from the photoreceptors 5 and 6 [0028-0031], which is indicative of external stimulus.

Addressing claims 25 and 27, Zhang discloses in paragraphs [0028-0031] the angle of photovoltaic layers are changed to maximize power generation and shading, which changes the orientation of the surfaces of the photovoltaic layers relative to the support base that meets the limitation of current claim.  Furthermore, the change in orientation is relayed by the power management unit based on signals from various sensors.

Addressing claim 26, paragraph [0032] discloses the photovoltaic charge controller on the controller controls the output voltage of the battery panel 2 to protect the battery from being overcharged, which implies that the power management unit is configured to monitor the change in electric current in order to control the output voltage of the solar panels.

Addressing claim 28, Zhang discloses the orientation of the solar panels can be changed, which changes how much light is impinged on the light absorbing surface of the solar panels that results in a change in electric current as claimed.

Addressing claim 29, figs. 1-3 of Zhang show the photovoltaic layers have at least one axis of symmetry that coincides with the axis of rotation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN207701042 with provided machine English translation) in view of Lyons (US 2019/0252565).
Addressing claims 4-5 and 22, Zhang is silent regarding the limitation of current claims.

Lyons discloses a photovoltaic charging system comprising a plurality of discrete and non-coplanar photovoltaic layers 102 that are situated at a distance and an angle from one another (figs. 5 and 7).  Lyons further discloses the photovoltaic layers 102 are at least partially transparent (fig. 7 shows some light passes through the outer layer 118 of the photovoltaic layers, which satisfies the claimed partially transparent).  The photovoltaic layers are bifacial with the upper and lower photovoltaic cell 103 (fig. 7) and the transparent outer layer 118 shown in fig. 7 is the structural equivalence to the claimed transparent material by which the photovoltaic layers are at least partially coated.

Claim(s) 4-5, 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN207701042 with provided machine English translation) in view of Moslehi et al. (US 2015/0101761).
Addressing claims 4-5, 7 and 22, Zhang is silent regarding the limitation of current claims.

Moslehi discloses a 3D photovoltaic charging system comprising a plurality of discrete and non-coplanar photovoltaic layers 30 having a distance therebetween and an angle (figs. 2A-3B).  The photovoltaic layers are bifacial (photovoltaic layers 34 and 36 on opposite surfaces of the substrate 32 as shown in figs. 3A and 4).  The photovoltaic layers are at least partially transparent because the layers 56 and 54 of the photovoltaic layers are transparent (fig. 4).  The photovoltaic layers are coated with encapsulating material 54 and transparent, insulating, dielectric material (56 and 54) as shown in fig. 4.  The dielectric layer 54 corresponds to the claimed molded dielectric slab because the world “molded” is drawn to the process of forming the dielectric slab that does not structurally differentiate the claimed photovoltaic layers from those of the prior art.
At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Zhang with the photovoltaic layers disclosed by Moslehi in order to increase the amount of power generated by the system via the bifacial photovoltaic layers.  Furthermore, the coating and dielectric slab of Moslehi provides protection for the photovoltaic layers (Moslehi, [0044]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN207701042 with provided machine English translation) in view of Snidow (US 2013/0192662).
Addressing claim 22, Zhang is silent regarding the photovoltaic layers are bifacial.

Snidow discloses in fig. 4 a plurality of discrete and non-coplanar photovoltaic layers are situated a distance and an angle from each other; wherein, the photovoltaic layers are bifacial (fig. 2 and [0029]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic layers of Zhang to be bifacial as disclosed by Snidow in order to increase the amount of power generated by the photovoltaic layers due to light impinging on the front and back surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/30/2022